When the issues of fact in this case were ready for trial upon amended pleadings, the department of the Superior Court in which it was pending was engaged in hearing another proceeding. Upon stipulation the presiding judge referred it to a member of the bar who qualified as a judge pro tempore, evidence was taken before him, and on December 22, 1926, he signed the findings of fact, conclusions of law, and judgment, to which appellant reserved exceptions upon the ground that the judge pro tempore
had been divested of authority to perform the functions of a judge of the Superior Court.
[1] Our Supreme Court has already decided that an action pending and ready for entry of final judgment after trial might not be completed by a judge pro tempore subsequently to amendment of article VI of the Constitution on November 2, 1926. (Cal. Const., art. VI, secs. 1a, 6, 7, 8; Stats. 1925, ch. 48, p. 1369; Martello v. Superior Court, 202 Cal. 400
[261 P. 476].)
The judgment is reversed.
Thompson (Ira F.), J., and Burnell, J., pro tem., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on January 17, 1930. *Page 656